                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-10110-RGS

                             CHANGGANG LI

                                     v.

BELMONT POLICE DEPARTMENT and CAMBRIDGE DISTRICT COURT

                      MEMORANDUM AND ORDER

                             January 25, 2019

     For the reasons stated below, the Court directs plaintiff to show good

cause why this action should not be dismissed, or in the alternative, file an

amended complaint that cures the pleading deficiencies of the original

complaint.

                              BACKGROUND

     On September 21, 2018, plaintiff Changgang Li, a resident of Warren,

New Hampshire, filed a complaint and motion to proceed in forma pauperis

in the United States District Court for the District of New Hampshire. Li’s

complaint names as defendants the Warren, New Hampshire Police

Department (“WPD”), the Belmont, Massachusetts Police Department

(“BPD”), and the Cambridge (Massachusetts) District Court (“CDC”). On

October 23, 2018, Li was permitted to proceed in forma pauperis and he
filed an objection to the Report and Recommendation that was subsequently

withdrawn.

      By Order dated January 7, 2019, Magistrate Judge Andrea K.

Johnstone severed the claims against the Massachusetts defendants and

ordered a new case opened and transferred to the District of Massachusetts.

See 01/07/19 Transfer Order. Li brings this action against the Belmont

Police Department and the Cambridge District Court alleging that these

“government departments” are “not only illegally depriving [plaintiff] of all

[of his] rights, but also insulting and deceiving [plaintiff].”     Complaint

(“Compl.”), p. 2. The statement of claim consists of a two-page, single spaced

statement. Id. at pages 4-5. As best be gleaned from the complaint, Li was

arrested after his wife filed a police report accusing him of domestic violence.

Id. Plaintiff alleges that his wife “did not have any evidence to prove that

[plaintiff] was guilty.” Id. As for the state court, plaintiff alleges that “the

judge of the case just said what [plaintiff’s wife] said.” Id.   Among other

things, plaintiff alleges that he has “reason to suspect that the Belmont Police

cover[ed] up the facts and continue[s] to frame plaintiff in a malicious

manner.” Id.

      For relief, plaintiff seeks monetary damages and appointment of an

attorney as well as a Chinese Mandarin interpreter. Id. at pages 4, 6. Plaintiff


                                       2
 
seeks the Court’s assistance in obtaining copies of certain videotapes from

the Belmont Police Station and Santander Bank. Id. at p. 6.

    REQUESTS FOR APPOINTMENT OF COUNSEL AND TRANSLATOR

      To the extent Li seeks to have the Court appoint a translator and/or

attorney, such requests are denied. There is no right to an interpreter in

this action. Cf. 28 U.S.C. § 1827(a) (“The Director of the Administrative

Office of the United States Courts shall establish a program to facilitate the

use of certified and otherwise qualified interpreters in judicial proceedings

instituted by the United States.”); Fed. R. Crim. P. 28. Similarly, a party in

a civil case is not entitled to have its pleadings translated into English. See,

e.g., Pedraza v. Phoenix, No. 93-2631, 1994 WL 177285, at *1 (S.D.N.Y.

May 9, 1994) (unpublished); cf. 18 U.S.C. § 3006A(e) (allowing

reimbursement of translation services for criminal defendants); Fed. R. Civ.

P. 43(d) (allowing translation of witness testimony in civil cases).

      Although a court may request an attorney to represent any person

unable to afford counsel, see 28 U.S.C. § 1915(e)(1), there is no

constitutional right to a free lawyer in a civil case. See DesRosiers v. Moran,

949 F.2d 15, 24 (1st Cir. 1991). A plaintiff must demonstrate that he is

indigent and that exceptional circumstances warrant the appointment of

counsel. Id. Plaintiff states that he is an indigent, non-English speaking


                                        3
 
litigant. He further states that he is suing a “government department” and

seeks to have the court appoint counsel in order to “maintain the fairness

and justice of the law.” However, at this early stage of litigation, Li has not

demonstrated that exceptional circumstances warrant the appointment of

counsel.

           COURT’S AUTHORITY TO REVIEW THE COMPLAINT

      Because plaintiff is proceeding in forma pauperis, his complaint is

subject to screening pursuant to 28 U.S.C. § 1915.          Section 1915(e)(2)

authorizes federal courts to dismiss a complaint sua sponte if the claims

therein lack an arguable basis in law or in fact, fail to state a claim on which

relief may be granted, or seek monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2).

      Further, under Rule 8 of the Federal Rules of Civil Procedure, a

plaintiff must plead more than a mere allegation that the defendants have

harmed him. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)(detailed factual

allegations are not required under Rule 8, but a complaint “demands more

than an unadorned, the defendant-unlawfully-harmed-me accusation”

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

adequately state a federal claim, a complaint must allege a “plausible




                                       4
 
entitlement to relief.” Rodriguez–Ortiz v. Margo Caribe, Inc., 490 F.3d 92,

95 (1st Cir. 2007).

              Even with a liberal construction of the complaint because the Plaintiff

is proceeding pro se, Haines v. Kerner, 404 U.S. 519, 520-21 (1972), the

complaint is subject to dismissal for the reasons set forth below.

                                                               DISCUSSION

              As an initial matter, a pro se litigant’s obligation to comply with the

Federal Rules of Civil Procedure includes the requirement that a complaint

complies with the “short and plain statement” requirement. See Koplow v.

Watson, 751 F. Supp.2d 317 (D. Mass. 2010) (dismissing pro se complaint

for failing to comply with Rule 8). Rule 8 requires that a pleading contain a

“short and plain statement of the claim showing that the pleader is entitled

to relief” and that the complaint contain allegations that are “simple,

concise and direct.” The plaintiff’s complaint in this case falls far short of

the requirements of Rule 8.

              Although the complaint does not explicitly state it, the Court

presumes that the plaintiff is attempting to plead a claim for violation of his

federal constitutional rights pursuant to 42 U.S.C. § 1983.1 However, the



                                                            
1This statute, which provides that any “person,” acting under the color of state law, who
“subjects, or causes to be subjected, any citizen of the United States or other person within
                                                                   5
 
complaint does not include any facts supporting plaintiff’s claim that his

constitutional rights were violated. The complaint states the conclusory

allegation that plaintiff was illegally deprived of his rights. Such conclusion

is insufficient to state a claim under Section 1983.

              Moreover, “neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 71 (1989).  Because the Cambridge District Court is an

arm of the state, see M.G.L. ch. 218, § 1 et seq., it is not a “person” within

the meaning of § 1983. The same is true of any claim against the Belmont

Police Department. See Stratton v. City of Boston, 731 F. Supp. 42, 46 (D.

Mass 1989).

              To the extent Plaintiff seeks to hold the police department or the

district court liable for actions of individual employees, the complaint does

not include any allegations that would support a claim of supervisory

liability. It is well settled that a supervisor’s liability under Section 1983

cannot be predicated simply upon a theory of respondeat superior. Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 696 n. 58 (1978); Ramirez-Lluveras v.

Rivera-Merced, 759 F.3d 10, 19 (1st Cir. 2014) (“[T]he tort theory of


                                                            
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured
by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983.
 

                                                               6
 
respondeat superior does not allow imposition of supervisory liability

under § 1983.”). A supervisor “may be found liable only on the basis of her

own acts or omissions.” Figueroa v. Aponte Roque, 864 F.2d 947, 953 (1st

Cir. 1989).

      Finally, to the extent plaintiff seeks to challenge the validity and

lawfulness of rulings and judgments entered by the Cambridge District

Court, this court lacks subject matter jurisdiction over such claims. Under

the Rooker–Feldman doctrine, a federal district court does not have

jurisdiction over claims that seek, in essence to overturn state court

judgments. See Geiger v. Foley Hoag LLP Retirement Plan, 521 F.3d 60, 65

(1st Cir. 2008); see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280 (2005). The Rooker–Feldman doctrine “means in a nutshell

that a federal court below the United States Supreme Court does not have

jurisdiction over a claim that seeks in essence to overturn a state court

judgment. Instead, the proper avenue for such a challenge is to the state’s

highest court and from there to the United States Supreme Court.”

Bradbury v. GMAC Mortg., LLC, 780 F.Supp.2d 108, 113 (D. Me. 2011); see

Davison v. Gov’t of Puerto Rico–Puerto Rico Firefighters Corps., 471 F.3d

220, 223 (1st Cir. 2006) (“[T]he proper forum for challenging an unlawful

state court ruling is the United States Supreme Court, on appeal of the


                                       7
 
highest state court’s final judgment.”). Thus, this Court is without

jurisdiction to entertain plaintiff’s motions for the return of plaintiff’s

children, for investigation of cases and for protective order.

      The Court will allow Li to show cause why his complaint should not

be dismissed, or in the alternative, file an amended complaint that cures

the pleading deficiencies of the original complaint. Should Li elect to

amend the complaint, he should set forth his claims separately as to each

defendant, providing the legal cause of action, the date the alleged

wrongdoings occurred, and a brief statement of the nature of the alleged

wrongdoing, and the reasons for the alleged wrongdoing (i.e., the

information necessary to set forth plausible claims under Rule 8). As an

amended complaint completely supercedes an earlier-filed complaint, see

Connectu LLC v. Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008), Li should

repeat in the amended complaint any allegations from the original

complaint that he wishes to be part of the operative complaint.

                                    ORDER

      For the foregoing reasons, it is hereby

      ORDERED, Plaintiff is directed to show cause why his complaint

should not be dismissed or, in the alternative, file an amended complaint that

cures the pleading deficiencies of the original complaint. Failure to comply


                                        8
 
with this directive within thirty-five (35) days of the date of this

Memorandum and Order will result in dismissal of this action; and it is

further

      ORDERED, plaintiff’s pending motions are denied without prejudice;

and it is further

      ORDERED, no summons shall issue pending further order of the

Court.

                                 SO ORDERED.

                                 /s/ Richard G. Stearns
                                 UNITED STATES DISTRICT JUDGE 




                                   9
 
